Plaintiff declared on two checks issued by defendant and delivered to plaintiff in payment for a stock of goods and the assignment of a written lease on the store building in which the goods were housed. Defendant admitted giving the checks, but alleged as an affirmative defense that the lease was invalid, and that consequently there was a failure of consideration. However, no defects appear on the face of the lease, nor are any facts alleged in the answer which would render the lease invalid. The court below entered judgment in favor of the plaintiff on the pleadings, and on the record before us that ruling must be upheld and the judgment.
Affirmed. *Page 701